Citation Nr: 1547823	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-13 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to specially adapted housing.

2. Entitlement to a special home adaptation grant. 

3. Entitlement to service connection for ruptured right bicep tendons as secondary to residuals of a brain concussion.

4. Entitlement to service connection for ruptured left bicep tendons as secondary to residuals of a brain concussion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1959 to October 1962. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefit sought on appeal.

The Board notes that the RO, in its March 2011 decision, considered whether new and material evidence was submitted to reopen previously denied claims of entitlement to service connection for bilateral bicep tears.  However, the RO received a statement in October 2008, within one year of the June 2008 denial, reiterating that the Veteran's service-connected concussion residuals resulted in him falling and hurting his arms.  A July 2009 statement further indicated this was the case.  The Board finds that a timely notice of disagreement was received and the June 2008 rating decision never became final.  As a result, the Board need not consider whether new and material evidence was submitted to reopen these claims and instead will focus on whether service connection has been established.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a Travel Board hearing in May 2015.  A transcript of the hearing is contained in the electronic record. 


FINDINGS OF FACT

1. The Veteran's representative indicated in a May 2015 letter that he wished to withdraw his claims for entitlement to specially adapted housing and entitlement to a special home adaptation grant.  

2. The evidence is, at least, in a state of equipoise as to whether the Veteran's ruptured right bicep tendons are due to his service-connected residuals of a brain concussion.

3. The evidence is, at least, in a state of equipoise as to whether the Veteran's ruptured left bicep tendons are due to his service-connected residuals of a brain concussion.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim of entitlement to specially adapted housing have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for withdrawal of the appeal of the claim of entitlement to a special home adaptation grant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3. The criteria for establishing service connection for ruptured right bicep tendons as secondary to residuals of a brain concussion have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. The criteria for establishing service connection for ruptured left bicep tendons as secondary to residuals of a brain concussion have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawn Claims

The Veteran's representative submitted a May 2015 letter indicating the Veteran's desire to withdraw his claims for specially adapted housing a special home adaptation grant.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

The May 2015 letter satisfies the requirements for the withdrawal of a substantive appeal.  Therefore, he has withdrawn these two issues; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

II. Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection can be granted on a secondary basis.  For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran and has wife have consistently alleged that his service connected residuals of a brain concussion result in both seizures and balance problems, which in turn cause him to fall and injure himself.  There is no question that the Veteran has suffered many falls over the years.  There is a May 2006 treatment record concerning the residuals of such a fall that happened at a bowling alley.  The Veteran's wife, daughter, and friend submitted statements indicating that the Veteran injured his bilateral bicep muscles as a result.  A February 2007 VA treatment note indicates that he did in fact have a partial tear of his right bicep.  April 2007 and September 2008 treatment notes indicate the Veteran had "[n]ontraumatic rupture of tendons of biceps (long head)."  A private November 2008 treatment note indicates that the Veteran had torn both bicep tendons as a result of falling and trying to hold onto things.  The physician further noted that upon examination, there were obvious deformities in his bicep tendons from proximal bicep tendon tears.  Thus, the Board finds that the Veteran does currently suffer from bilateral torn bicep muscles.  

In November 2009, the Veteran underwent a VA neurological disorders examination.  The examiner concluded first that the Veteran's falling was brought on by balance problems and were not connected to any seizures.  After a thorough examination, the examiner concluded that the Veteran's balance problems were permanent and that they were most likely a result of his service-connected residuals of a brain concussion with temporal psychomotor epilepsy.  

After review of the above evidence, the Board finds that the evidence, at the very least, is in a state of equipoise as to whether his current bicep tears are related to his service-connected residuals of a brain concussion.  The competent and credible medical evidence establishes that the residuals result in balance issues, which in turn cause the Veteran to fall.  The Board finds that the statements of the Veteran's wife, daughter, and friend regarding the fall at the bowling alley resulting in his bilateral bicep conditions also to be competent and credible.  Resolving all doubt in the Veteran's favor, his claims for service connection for right and left bicep tears as secondary to his service-connection residuals of a brain concussion are granted.  See 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

As this represents a full grant of the benefit sought on appeal, any failure with respect to the duty to notify or assist is deemed non-prejudicial.  The Veteran has not alleged, nor does the record indicate, that there are any notice deficiencies.


ORDER

Entitlement to specially adapted housing is dismissed.

Entitlement to a special home adaptation grant is dismissed.

Entitlement to service connection for ruptured right bicep tendons as secondary to residuals of a brain concussion is granted. 



Entitlement to service connection for ruptured left bicep tendons as secondary to residuals of a brain concussion is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


